DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. Applicant argues that Bruderer does not remedy the deficiencies of Harris. The Examiner disagrees. Harris is utilized for the rejection of claim 1 for the teachings of all the limitations except for the use of a second perforated layer. Examiner acknowledges that Bruderer does teach of an outlet with a second perforated layer but the effects of the combination of the second layer to an inlet or an outlet of the system would be the same. Bruderer teaches of converting turbulent air to laminar air with the use of two perforated screens. Laminar air flow is preferred at the use of a fan inlet as a uniform air flow improves the operating efficiency of the fan and reduced stress of the fan blades (Harris, Col. 2, lines 1-5). Therefore, despite Bruderer teaching of an air outlet instead of a fan inlet, the teachings of utilizing two perforated layers to better convert turbulent air to a more laminar flow is still shown. As a result, the rejection of claim 1 remains as Harris in view of Bruderer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 5979595 A) in view of Bruderer (CH 676034 A5).
Regarding claim 1, Harris teaches of a heating, ventilation, and/or air conditioning (HVAC) system (abstract, reducing air flow entering the inlet of the fan), comprising:
a fan (Col. 4, lines 47-49; Fig. 11, fan assembly 10) configured to provide an airflow through the
HVAC system by drawing the airflow into a fan inlet (inlet duct 16) and expelling the airflow out of a fan
outlet (discharge duct 18); and
an inlet diffuser (Fig. 13, inlet device 230) disposed upstream of the fan inlet relative to a
direction of the airflow, wherein the inlet diffuser includes a first layer of perforated material (Fig. 13, see perforations on inlet device 230; Col. 7, lines 49-60).
	Harris fails to teach of a second layer of perforated material disposed adjacent to the first layer
of perforated material.
Bruderer teaches of a second layer of perforated material disposed adjacent to the first layer of
perforated material (Fig. 5, outer screen 32 adjacent to inner screen 33).
	Specifically, the combination the Examiner has in mind is to add a second layer of perforated material adjacent to the first layer taught by Harris and having the two adjacent perforated layers be convex towards the inlet of the fan.  
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bruderer to modify Harris to include the above combination. Doing so would create a more laminar flow (Bruderer, ¶ [0013]) which would improve the efficiency of the fan (Harris, Col. 2, lines 1-5).
Regarding claim 3, Harris as modified teaches of the HVAC system of claim 1, and Harris as modified further teaches wherein the first layer of perforated material includes a concave curvature facing away from the fan inlet (see above combination with Harris and Bruderer in the rejection of claim 1; Bruderer, ¶ [0013]). 
Regarding claim 4, Harris as modified teaches of the HVAC system of claim 3, and Harris as modified further teaches wherein the second layer of perforated material includes an additional concave curvature facing away from the fan inlet (see above combination with Harris and Bruderer in the rejection of claim 1; Bruderer, ¶ [0013]).
Regarding claim 5, Harris as modified teaches of the HVAC system of claim 3, and Harris as
modified further teaches wherein the second layer of perforated material includes an additional concave curvature facing the fan inlet (Bruderer, Fig. 5, each screen 32 and 33 have matching concavity).
Regarding claim 12, Harris as modified teaches of the HVAC system of claim 1, Harris as modified fails to explicitly teach wherein the perforated material of the first layer and the second layer comprises perforated metal. 
Bruderer teaches wherein the perforated material of the first layer and the second layer 
comprises perforated metal (¶ [0043], lines 282-284; Fig. 9, lower run 54 and upper run 55 are made of
metal mesh).
Specifically, the combination the examiner has in mind is to change the material of the first and
second perforated layers of Harris as modified into a metal mesh as taught by Bruderer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Bruderer to modify Harris as
modified to include the above combination. Doing so would allow for the two screens to maintain their
rigid shape (¶ [0043], lines 282-284).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 5979595 A) in view of Bruderer (CH 676034 A5) and Finger (US 3823768 A).
Regarding claim 2, Harris as modified teaches of the HVAC system of claim 1, Harris as modified
teaches of the fan and the inlet diffuser (see claim 1 rejection).
Harris fails to teach wherein the fan and inlet diffuser is located within a terminal unit.
Finger teaches of a terminal unit (Col. 1, lines 5-14).
Specifically, the combination the examiner has in mind is to replace the blower (Fig. 2, blower
15) of Finger with the fan and inlet diffusers of Harris.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Finger to modify Harris as
modified to include the above combination. Doing so would allow for air passing through the fan and inlet diffuser of Harris as modified to be distributed to rooms of a building (Col. 1, lines 8-13).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 5979595 A) in view of Bruderer (CH 676034 A5) and Grunder (DE 2328875 C2).
Regarding claim 9, Harris as modified teaches the HVAC system of claim 1, however, Harris as
modified fails to teach wherein the first layer of perforated material is positioned between 0.5 inches
and 3 inches from the second layer of perforated material.
Grunder teaches wherein the first layer of perforated material is positioned between 0.5 inches
and 3 inches from the second layer of perforated material (¶ [0016], a distance of about 2 cm has been found to be particularly effective).
Specifically, the combination the examiner has in mind is to make the distance between the first
two layers of perforated material in Harris as modified to be 2 cm apart.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teaching of Grunder to modify Harris as
modified to include the above combination. Doing so would generate ideal low turbulence flow (¶ [0019], it is possible to generate low-turbulence displacement flows) which would reduce noise at the fan inlet.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 5979595 A) in view of Bruderer (CH 676034 A5) and Wang (CN 105423437 A).
Regarding claim 6, Harris as modified teaches the HVAC system of claim 1, however Harris as
modified fails to teach comprising a third layer of perforated material disposed adjacent to the second
layer of perforated material.
Wang teaches comprising a third layer of perforated material disposed adjacent to the second
layer of perforated material (Fig. 1, drug layer 11).
Specifically, the combination the examiner has in mind is to add the third layer of perforated
material from Wang to Harris as modified to make three total layers of perforated material with the
same concavity.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Wang to modify Harris as
modified to include the above combination. Doing so would treat harmful substances within the air
passing through the duct (¶ [0020], the drug layer can be arranged in the filter box shell to treat the
harmful substances in the air) and in combination with the inlet device of Harris as previously modified
would more efficiently filter air.
Regarding claim 7, Harris as modified teaches the HVAC system of claim 6, and Harris as
modified teaches wherein the first layer of perforated material includes a first concave curvature facing
the fan inlet, the second layer of perforated material includes a second concave curvature facing the fan
inlet.
Wang further teaches the third layer of perforated material includes a third concave curvature
facing the fan inlet (Fig. 1, see curvature of drug layer 11).
Regarding claim 8, Harris as modified teaches the HVAC system of claim 7, and Harris as
modified further teaches wherein the first concave curvature corresponds to the second concave curvature and the third concave curvature (Wang, Fig. 1, see matching curvature of layers 6, 10 and 11).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 5979595 A) in view of Bruderer et al. (CH 676034 A5) and Ashton (US 10203703 B2). 
Regarding claim 10, Harris as modified teaches the HVAC system of claim 1, however, Harris as
modified fails to teach comprising an air balancing valve configured to open a first amount in response
to a first pressure drop and configured to open a second amount greater than the first amount in
response to a second pressure drop greater than the first pressure drop.
Ashton teaches of an air balancing valve (abstract, Fig. 2, balancing valve 10) configured to open a first amount in response to a first pressure drop (Column 4, lines 27-31), and configured to open a second amount greater than the first amount in response to a second pressure drop greater than the first pressure drop (Column 4, lines 35-42).
Specifically, the combination the examiner has in mind is to add the air balancing valve of Ashton prior to the inlet device of Harris previously modified. The air balancing valve would be attached before the diffuser layers by extending the inlet duct 16 back to far enough to leave space for the attachment of the balancing valve.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Ashton to modify Harris as
modified to include the above combination. Doing so allows for a constant flow rate to be maintained within the duct despite varying pressure differentials (Column 4, lines 50-53).
Regarding claim 11, Harris as modified teaches the HVAC system of claim 10, and Harris as
modified teaches wherein the air balancing valve is disposed upstream of the inlet diffuser relative to
the direction of the airflow (The combination of Harris as modified in view of Ashton described by the
examiner in the rejection of claim 10 would place the balancing valve before the inlet diffuser and thus
would teach the claimed limitations of claim 11).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 5979595 A) in view of Bruderer et al. (CH 676034 A5) and Downs et al. (US 4418719 A) hereinafter referred to as Downs. 
Regarding claim 21, Harris as modified teaches of the HVAC system of claim 1, Harris as modified fails to teach comprising a duct, wherein:
the inlet diffuser is disposed between the duct and the fan;
the first layer of perforated material includes a concave curvature facing the duct; and
the second layer of perforated material includes an additional concave curvature facing the duct.
Downs teaches of comprising a duct (Fig. 2, duct pipe 66), wherein:
the inlet diffuser is disposed between the duct and the fan (Fig. 2, duct pipe 66 is located before the diffuser 22, further see the combination with Harris as modified below to see location of duct pipe and diffuser in relation to the fan);
the first layer of perforated material includes a concave curvature facing the duct (Fig. 2, diffuser 22 having a concave curvature facing the duct 66; Harris as modified in the rejection of claim 1 orients the perforated material).
Specifically, the combination the examiner has in mind is too add the duct fitting of Downs to the fan and diffuser assembly of Harris as modified, fitting the duct of Downs around the periphery of the axial fan assembly of Harris attaching the duct at the flange 270 of Harris shown in Fig. 11. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Downs to further modify Harris as modified to include the above combination. Doing so would allow for the axial fan assembly to be connected to an air supply network to distribute conditioned air (Col. 4, lines 4-7).
Harris as originally modified further teaches of the second layer of perforated material includes an additional concave curvature facing the duct (see above combination with Harris and Bruderer in the rejection of claim 1; Bruderer, ¶ [0013]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                         
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762